Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain bicycles exported from Germany and entered at the port of Baltimore, Md.
The cases have been submitted for decision on an agreed set of facts that show statutory cost of production to be the proper basis for appraisement of the merchandise in question, and establish such value to be $22.04, less the items marked “X” on the invoices, plus packing, and I so hold. Judgment will be rendered accordingly.